DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JEFFREY OSBORNE,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-714

                               [July 9, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Dana Gillen,
Judge; L.T. Case No. 50-1997-CF-002938-AXXX-MB.

  Jeffrey Osborne, South Bay, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., GROSS and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.